  Case 1-18-45217-ess         Doc 27     Filed 12/16/18     Entered 12/16/18 10:04:34


                              Phillip Mahony, Esq.
                                 Steinway Law Offices
                         21-83 Steinway Street | Astoria, NY 11105
                         Phone: 917-414-6795 | Fax: 844-269-2809
                                  phill@mahonylaw.com
                                   www.mahonylaw.com


To:
Hon. Elizabeth S. Stong
United States Bankruptcy Court
271-C Cadman Plaza East
Brooklyn, NY 11201-1800

Seterus Loan # XXXX3627
Loss Mitigation Status Letter

December 16, 2018

Dear Hon. Judge Stong,

On October 25, 2018, an order was filed directing the Debtor and Seterus, Inc. to participate
in the court’s loss mitigation program regarding the above-captioned Seterus loan. EDNY
General Order No. 582 requires that creditors participating in the loss mitigation program
provide written notice to the Debtor of the name, address and direct telephone number of
the contact person with authority to act on the Creditor’s behalf. We have not received such
notice from the Creditor. On this date, the undersigned mailed a letter to Mr. Danny Tye,
Counsel for Seterus, Inc. requesting contact information for local counsel handling this
matter. A copy of the letter is attached.

Sincerely,

/s/ Phillip Mahony
Phillip Mahony, Esq.
  Case 1-18-45217-ess         Doc 27     Filed 12/16/18     Entered 12/16/18 10:04:34


                              Phillip Mahony, Esq.
                                 Steinway Law Offices
                        21-83 Steinway Street | Astoria, NY 11105
                        Phone: 917-414-6795 | Fax: 844-269-2809
                                 phill@mahonylaw.com
                                  www.mahonylaw.com


Mr. Danny Tye
In-House Counsel
Seterus, Inc.
14523 SW Millikan Way
Beaverton, OR 97005

Subject:
Dario Cordero
148-37 Weller Lane
Rosedale NY 11422
Bankruptcy Case #18-45217-ess. (EDNY)
Seterus Loan # 26433627

Requesting local counsel contact for bankruptcy matter

Greetings Mr. Tye,

I represent Dario Cordero, who filed a bankruptcy petition in the Eastern District of New
York Bankruptcy Court on September 12, 2018. On October 25, 2018, Judge Elizabeth S.
Stong filed an order directing the Debtor and Chase to participate in the court’s loss
mitigation program regarding the above-captioned loan. EDNY General Order No. 582
requires that creditors participating in the loss mitigation program provide written notice
to the Debtor of the name, address and direct telephone number of the contact person with
authority to act on the Creditor’s behalf. We have not received such notice.

Please provide the contact information for local counsel assigned to this matter so that we
can move forward with this loss mitigation.

Sincerely,

/s/ Phillip Mahony
Phillip Mahony
